Citation Nr: 0521589	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-16 564A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to waiver of recovery of overpayment of Chapter 
30 education benefits in the calculated amount of $2,932.14.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant has served on active duty in the United States 
Navy from October 1996 to the present.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the Atlanta, 
Georgia RO's Committee on Waivers and Compromises 
(Committee).  Thereafter, the case was transferred to the 
Honolulu RO, which is presently handling the current appeal.

In April 2005, a hearing before the undersigned Veterans Law 
Judge was held at the Honolulu RO.  A transcript of this 
hearing is of record.


FINDINGS OF FACT

1.  In May 2001, the appellant applied for Chapter 30 
education benefits and indicated that he was still on active 
duty.

2.  From August 2001 to May 2002, the appellant received 
Chapter 30 education benefits at the rate of payment for a 
veteran rather than the reduced active duty rate of payment.

3.  The appellant was not at fault in the creation of the 
overpayment at issue.  

4.  It would cause the appellant undue hardship to require 
repayment of the overpayment at issue. 


CONCLUSION OF LAW

Recovery of an overpayment of Chapter 30 education benefits 
in the calculated amount of $2,932.14 would be against equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  The 
VCAA made several amendments to the laws governing certain VA 
claims, to include redefining VA's duty-to-assist and 
notification obligations.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  

However, these changes are not applicable to claims such as 
the one here at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Regarding any pre-VCAA duties to assist and notify, the Board 
points out that the RO has explained to the appellant the 
bases for denial of the claim, and afforded him the 
opportunity to present information and evidence in support of 
the claim.  

II.  Factual Background

The appellant entered active duty in the United States Navy 
in October 1996.

In May 2001, the appellant submitted VA Form 22-1990, 
Application for VA Education Benefits.  He filled out the 
section of the application pertaining a claim for Chapter 30 
benefits, and indicated that he had never before applied for 
VA benefits.  Furthermore, he indicated that he had not 
received an information pamphlet explaining education 
benefits.  In two separate places on the application, the 
appellant indicated that he was still on active duty.  

Thereafter, the appellant was awarded Chapter 30 benefits, 
effective August 2001.  According to a review of the 
appellant's education folder, the overpayment in this case 
was created when his Chapter 30 award was erroneously 
processed at the rate of payment for a veteran rather than 
the reduced active duty rate of payment.

In an October 2002 statement, the appellant requested waiver 
of recovery of the indebtedness charged.  The appellant also 
submitted a Financial Status Report (FSR), which shows total 
monthly income of $2,943.50 in wages.  The report also shows 
total monthly expenses of $2,972.54, including: $1,185 for 
rent; $262.50 for food; $115 for utilities and heat; $32 for 
water; $65 for cable television $240 for daycare; $198 for 
car insurance; $15.60 for life insurance; $19.74 for dental 
insurance; $809.70 for car payments; and $130 for monthly 
payments on credit card debt.  He reported total assets of  
$47,500, including: $4,300 in the bank; a 1998 Ford 
Expedition worth $22,275; a 2001 Honda Accord worth $16,250; 
stocks and bonds worth $3,500; and a money market CD worth 
$1,175.  He reported debts of  $48,278.95, including a 
student loan, car loans and credit card debt.  In addition, 
the appellant indicated that he was supporting his wife and 
one child. 

By decision dated in March 2003, the Committee denied the 
appellant's claim for waiver of recovery of an overpayment of 
Chapter 30 education benefits in the amount of $2,932.14 on 
the basis that recovery of the debt would not be against 
equity and good conscience.  According to the Committee, 
although the RO erroneously paid the appellant at the 
veteran's rate rather than the active duty rate, the 
appellant was at fault because he should have known that an 
error had been made.

During an April 2005 travel Board hearing, the appellant 
testified that he was still on active duty.  He stated that 
when he applied for education benefits, he reported that he 
was on active duty.  Furthermore, he never changed his status 
from active duty to veteran at any time.  The appellant 
testified that he received his first payment of education 
benefits in the form of a lump sum payment.   He indicated 
that every penny that he received from VA has gone to pay for 
his education.  The appellant also reported that although his 
wife was currently working, they now had another child to 
support.

III.  Analysis 

The Board notes that, pursuant to 38 U.S.C.A. § 5302(c) (West 
2002), a finding of fraud, misrepresentation, or bad faith 
precludes a grant of a waiver of recovery of the overpayment.  
The RO concluded that the facts in this case do not show the 
presence of any of the preceding factors and the Board 
accepts that conclusion.  As a result, the Board's decision 
on appeal will be limited to the determination of whether  
waiver of recovery of Chapter 30 education benefits is 
warranted on the basis of equity and good conscience.

The RO has denied the appellant's claim for waiver on the 
basis  that recovery of the overpayment would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. § 1.963(a) (2004).  The standard of "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

In the case at hand, the appellant was in receipt of Chapter 
30 education benefits for the period from August 2001 to May 
2002.  The Board notes that in two separate places on his May 
2001 application for VA education benefits, the appellant 
indicated that he was still on active duty.  Despite this, 
the RO awarded the appellant  Chapter 30 benefits at the 
veteran's rate, rather than the reduced active duty rate.  
The appellant has stated that he had never before applied for 
VA benefits, and he was unaware that he was receiving 
benefits to which he was not entitled.  Review of the 
evidence of record dose not show that the appellant ever held 
himself out to be a veteran.  Resolving all reasonable doubt 
in favor of the appellant, the Board finds that the appellant 
does not bear fault in the creation of the $2,932.14 
overpayment.

In addition, the Board must consider whether recovery of the 
debt would result in undue financial hardship to the 
appellant.  Applicable regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor of life's basic necessities.  See 38 
C.F.R. §  1.965(a).  In this case, an October 2002 FSR notes 
that the appellant reported monthly income of $2,943.50 and 
monthly expenses of $2,972.54; his net monthly expenses 
exceeded his net monthly income by $29.04.  He reported 
savings of $4,300 and debt, including credit card debt, a 
student loan and car loans, with an outstanding balance of 
$48,278.95.  While the Board notes that the Government is 
entitled to the same consideration as other creditors or 
potential creditors, the Board also recognizes that the 
appellant has a modest income; he and his wife now have two 
children to support.  Furthermore, they recently moved from 
Florida to Hawaii, where the cost of living is greater.  The 
Board thus is of the opinion that collection of the debt may 
cause undue financial hardship to the appellant. 

As to the other aspects of equity and good conscience, it can 
be argued that there would be unjust enrichment in this case 
if the appellant did not repay the debt, inasmuch as he 
received benefits to which he was not entitled.  The 
appellant has not claimed to have relinquished a valuable 
right or incurred a legal obligation in reliance on his VA 
benefits.

However, it can also be argued that recovery of the debt 
(even in reasonable monthly installments) would defeat the 
purpose for which the benefits were intended, in the sense 
that the benefits were intended to help the appellant with 
his educational goals.

In the Board's judgment, the circumstances in this case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's right to collect the debt 
charged to the appellant.  Accordingly, the Board concludes 
that recovery of the overpayment would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a) (West 2002); 38 
C.F.R. §§ 1.963(a), 1.965(a) (2004). 




ORDER

Waiver of recovery of an overpayment of Chapter 30 education 
benefits in the calculated amount of $2,932.14 is granted.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


